Citation Nr: 0715296	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-40 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for left knee synovitis with mild degenerative 
changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1990 to 
June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Indianapolis, Indiana.  The veteran testified 
before a Decision Review Officer (DRO) at the Indianapolis RO 
in June 2005; a transcript of that hearing is associated with 
the claims folder.


FINDING OF FACT

The veteran's left knee synovitis with degenerative changes 
is manifested by subjective complaints of pain and objective 
evidence of a range of motion from 0 to 130 degrees with no 
increased limitation from pain, fatigue, weakness, lack of 
endurance, or incoordination; instability, subluxation, and 
ankylosis are not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
knee synovitis with degenerative changes have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5020 (2006).









REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with letters sent to the veteran 
in November 2004 and February 2006.  These letters explained 
that in order to substantiate a claim for an increased 
evaluation the evidence must document a worsening of the 
veteran's service-connected disability.  They further 
explained that if he provides information about the sources 
of evidence or information pertinent to the claim, to include 
records from other government agencies, employers, or private 
doctors, then VA would make reasonable efforts to obtain the 
records from the sources identified, but that he ultimately 
is responsible for substantiating his claim.  Finally, both 
letters expressly notified the veteran of the need to submit 
any pertinent evidence in his possession.  

The Board notes that the November 2004 and February 2006 
letters were sent to the veteran after the February 2004 
rating decision.  However, to the extent that notice was not 
given prior to the initial adjudication of the claims in 
accordance with Pelegrini II, the Board finds that any timing 
defect was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notice provided to the veteran in 
November 2004 and February 2006 fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and supplemental statements of the case were 
provided to the veteran in August 2005 and February 2006.  
See Pelegrini II, supra; Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (a (supplemental) statement of 
the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The veteran was also provided notice regarding the evidence 
and information necessary to establish a disability rating 
and an effective date in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Such notice was 
provided to the veteran in a March 2006 letter.  

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records, relevant VA treatment 
records, and private treatment records from Dr. Jackson are 
associated with the claims folder.  The Board notes that the 
veteran was also provided multiple VA examinations for the 
specific purpose of rating his current level of disability.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

The veteran is currently service-connected for left knee 
synovitis with degenerative changes, evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5020 
(2006).  A temporary total disability rating was assigned to 
the veteran's left knee disability during this appeal for the 
period from June 26, 2003, to July 31, 2003.  The veteran 
contends that his left knee disability is currently 
characterized by instability and limitation of motion due to 
arthritis pain.  As such, he contends that he is entitled to 
a disability rating in excess of 10 percent for his service-
connected left knee disability.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997).  However, if a rating is assigned 
under the provisions for other knee impairment (38 C.F.R. § 
4.71a, Diagnostic Code 5257) a separate 10 percent rating may 
be assigned where there is X-ray evidence of arthritis and 
evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 
1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. 
§ 3.59.

In the present case, the veteran's left knee disability is 
currently rated under Diagnostic Code 5020 for synovitis.  
This diagnostic code is evaluated according to Diagnostic 
Code 5003, which pertains to degenerative arthritis.  The 
veteran is not, however, separately rated under Diagnostic 
Codes 5260 or 5261 for limitation of motion of the knee or 
under Diagnostic Code 5257 for instability of the left knee.  
Under such circumstances, the Board will therefore consider 
(1) whether the veteran is entitled to a rating in excess of 
10 percent for any limitation of motion of the left knee for 
the appropriate appeal periods, and (2) whether the veteran 
is entitled to a separate rating for any instability of the 
left knee.  With regards to the first issue, the Board will 
consider whether the veteran is entitled to a higher rating 
under Diagnostic Code 5010 or Diagnostic Codes 5260 and/or 
5261.  The veteran's left knee disability, as manifested by 
degenerative changes, may be assigned separate ratings under 
Diagnostic Codes 5010, 5260, and 5261.  See VAOPGCPREC 9-
2004.

The veteran's claim for increase for his left knee disability 
in this case was received on July 21, 2003.  As such, the 
rating period for consideration on appeal stems from July 21, 
2002.  38 C.F.R. § 3.400 (o)(2) (2006).

I. Increased Evaluation Based on Limitation of Motion

The veteran's left knee synovitis with degenerative changes 
is currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5020 (2006).  Such diagnostic code 
provides that synovitis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006), pertinent to degenerative 
arthritis.  Under Diagnostic Code 5003, arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint involved.  The normal range of knee motion is 
140 degrees of flexion and zero degrees of extension.  38 
C.F.R. § 4.71, Plate II (2006).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2006).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

The veteran had arthroscopic surgery on his left knee on June 
26, 2003, and as such, the RO granted a temporary total 
disability evaluation for his left knee, effective June 26, 
2003, to July 31, 2003, based on surgical or other treatment 
necessitating convalescence.  38 C.F.R. § 4.30 (2006).  The 
Board notes that because the veteran was rated as 100 percent 
disabling for left knee synovitis during this period of 
temporary total evaluation, it is not necessary for the Board 
to consider whether he is entitled to an evaluation in excess 
of 10 percent for such period.  Therefore, with respect to 
whether the evidence warrants a rating in excess of 10 
percent under Diagnostic Codes 5020, 5060, or 5061, the only 
pertinent appeal periods are prior to June 25, 2003, and as 
of August 1, 2003.

The veteran's left knee synovitis with degenerative changes 
is currently evaluated as 10 percent disabling under 
Diagnostic Code 5020 because there is X-ray evidence of 
degenerative arthritis and objective evidence of limitation 
of motion.  As was previously discussed, in considering the 
veteran's limitation of motion of his left knee disability, 
the Board must consider whether he is entitled to a higher 
disability rating under Diagnostic Code 5020 or Diagnostic 
Codes 5260 and/or 5261.  As above, the Board will also 
consider whether a higher rating is in order given 
consideration of the DeLuca factors.

After careful review of the record, the Board finds that the 
evidence prior to the veteran's left knee arthroscopic 
surgery in June 2003 does not support an evaluation in excess 
of 10 percent.  In this regard, the Board notes that there is 
little evidence of any left knee complaints in the veteran's 
medical records for the appropriate appeal period until June 
2003.  Prior to June 2003, the only medical record of note is 
a February 2003 VA primary care note which indicates that the 
veteran has a knee brace which he uses as needed.  Shortly 
before his left knee arthroscopy, the veteran presented with 
complaints of increasing left knee pain with increased 
swelling.  Following an orthopedic examination, the veteran 
was scheduled for arthroscopic surgery to remove more of his 
medial meniscus.

The Board is also of the opinion that the competent medical 
evidence of record does not support an evaluation in excess 
of 10 percent as of August 1, 2003 either.  A September 2003 
VA examination report indicates that the veteran's left knee 
has flexion limited to 130 degrees and full extension to -2 
degrees.  Although the veteran reported pain with weight-
bearing and traveling up and down stairs, there is no 
indication that this range of motion is additionally limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination.  The veteran reported almost daily pain, 
which was not severe, in his left knee at his May 2004 VA 
examination.  He also told the VA examiner that he remained 
active, using a brace when he played softball.  The May 2004 
examination report notes that the veteran has flexion limited 
to 130 degrees and extension to 3 degrees.  In April 2005, 
the veteran was privately evaluated for increased knee pain 
with driving and prolonged sitting, and the private 
examination report indicates that his left knee flexion was 
limited to 115 degrees.  A July 2005 VA examination report 
notes that the veteran reported increased pain with non-
movement (seven out of ten).  There were no mechanical 
symptoms, and his pain was otherwise reported as zero out of 
ten.  Examination revealed flexion limited to 130 degrees and 
full extension to zero degrees.  Finally, the veteran was 
evaluated in December 2005, and the VA examination report 
notes range of motion from zero degrees to 130 degrees.  The 
examiner indicated that there was no change in the veteran's 
range of motion with repetitive testing.  There is no 
indication as to any limitation of motion based on pain, 
weakness, lack of endurance, or incoordination.

The Board notes that none of the veteran's examinations 
either before June 2003 or as of August 2003 reveal flexion 
limited to 60 degrees or extension limited to 5 degrees.  
Thus, the Board finds that the veteran is not entitled to a 
separate compensable rating under the schedular criteria of 
Diagnostic Codes 5260 or 5261.  The evidence of record does, 
however, demonstrate that the veteran does not have full 
flexion in his left knee.  Additionally, there is X-ray 
evidence of degenerative arthritis in the left knee and 
subjective complaints of pain.  Under such circumstances, the 
Board notes that the veteran is entitled to a 10 percent 
evaluation, and no higher, under Diagnostic Code 5020 or a 10 
percent evaluation under Diagnostic Code 5260 with 
consideration of the DeLuca factors.  See 38 C.F.R. § 4.14 
(may not assign separate evaluations for the same 
manifestation(s)).  Seeing as his left knee synovitis with 
degenerative changes is already rated as such under 
Diagnostic Code 5020, his request for a higher evaluation 
based on limitation of motion must be denied.

II. Entitlement to a Separate Evaluation Based on Instability 
of the Left Knee

Diagnostic Code 5257 provides for a 10 percent evaluation 
where there is slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned where there 
is moderate recurrent subluxation or lateral instability, and 
a 30 percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).

A separate evaluation under Diagnostic Code 5257 is not 
warranted for either knee, as the veteran's complaints of 
instability are not supported by the objective clinical 
findings.  The veteran demonstrated a mildly positive 
McMurray test at his September 2003, May 2004, July 2005, and 
December 2005 VA examinations.  However, he was stable to 
varus and valgus stress at all four examinations, and had 
negative Lachman and drawer tests.  A March 2005 evaluation 
report from Dr. Jackson notes that the veteran has no 
ligamentous laxity.  Finally, the December 2005 VA 
examination report expressly notes no instability or 
subluxation of the left knee.

The Board places significantly more weight on the objective 
clinical findings reported on examination than the veteran's 
own subjective statements in support of his claim.  See Smith 
v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board).  Since 
the clinical evidence shows no instability of the left knee, 
the Board finds that the preponderance of the evidence is 
against a separate evaluation under DC 5257 due to recurrent 
subluxation or lateral instability.  

III. Additional Considerations

The Board observes that the December 2005 VA examination 
report notes well healed arthroscopy portals.  Thus, a 
separate evaluation for the scar of the left knee is not 
warranted as there is no evidence of instability, pain, 
limitation of function, or an area exceeding six square 
inches.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994); see also 38 C.F.R. Part 4, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2006).

The Board considered the applicability of additional 
diagnostic codes potentially applicable to the veteran's 
service-connected left knee disability.  However, no higher 
or separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board observes that 
Diagnostic Code 5258 does not apply to the veteran's current 
disability because there is no evidence of semilunar 
dislocated cartilage.  Rather, there is evidence that 
cartilage has been removed from the veteran's left knee, and 
thus, Diagnostic Code 5259 is for application.  However, the 
maximum schedular rating under such diagnostic code is 10 
percent, which is the percent currently assigned to the 
veteran's left knee synovitis.  The Board observes that a 
separate 10 percent rating is not warranted under Diagnostic 
Code 5259 because this diagnostic code contemplates 
limitation of motion.  See VAOPGCPREC 9-98 (August 14, 1998); 
38 C.F.R. § 4.14.  Finally, as the evidence of record fails 
to demonstrate ankylosis, the veteran is not entitled to a 
separate or higher rating under Diagnostic Code 5256.

Finally, the Board has considered the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected left knee synovitis has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  The Board 
observes that the veteran reported at the December 2005 VA 
examination that he had no incapacitating episodes due to his 
left knee disability.  Moreover, the evidence of record 
demonstrates that the veteran continues to participate in 
sports, including softball, and that his pain, while 
persistent, does not prevent him from performing the 
activities of work or daily living.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1996).

The Board acknowledges the veteran's statements that his left 
knee disability is worse than the assigned 10 percent rating.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
veteran's impairment.  Furthermore, the opinions and 
observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
left knee synovitis with degenerative changes.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2006).  As a preponderance of the evidence is 
against the assignment of an evaluation in excess of 10 
percent for left knee synovitis or an assignment for a 
separate evaluation for instability or a scar, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for left knee synovitis with mild degenerative 
changes is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


